FILED
                           NOT FOR PUBLICATION
                                                                            MAR 20 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JARED STRADLING,                                 No. 15-15504

              Plaintiff - Appellant,             D.C. No. 2:13-cv-01685-DLR

 v.
                                                 MEMORANDUM*
NANCY A. BERRYHILL, Acting
Commissioner Social Security,


             Defendant - Appellee,



                    Appeal from the United States District Court
                             for the District of Arizona
                    Douglas L. Rayes, District Judge, Presiding

                           Submitted February 14, 2017**
                             San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: W. FLETCHER and RAWLINSON, Circuit Judges, and GORDON,
District Judge.***

       Appellant Jared Stradling (Stradling) appeals the district court’s remand of

his claim for Social Security benefits for further administrative proceedings.

Stradling contends that his case should have been remanded for an immediate

award of benefits, and that the Administrative Law Judge (ALJ) erred in

discounting the opinion of a nurse practitioner. We affirm the decision of the

district court.

       The district court properly remanded the case for further proceedings,

because the record raises crucial questions regarding Stradling’s ability to obtain

needed medication, as well as the basis of the attendance and punctuality

limitations proposed by Dr. Hirdes. See Treichler v. Comm’r of Soc. Sec. Admin.,

775 F.3d 1090, 1101 (9th Cir. 2014) (clarifying that further administrative

proceedings are generally useful when “the record has not been fully developed,”

“there is a need to resolve conflicts and ambiguities,” or “the presentation of

further evidence may well prove enlightening in light of the passage of time”)

(citations, alteration and internal quotation marks omitted); see also Brown-Hunter

v. Colvin, 806 F.3d 487, 495-96 (9th Cir. 2015), as amended, (concluding that

        ***
              The Honorable Andrew P. Gordon, United States District Judge for
the District of Nevada, sitting by designation.

                                     Page 2 of 4
although the ALJ committed legal error, an immediate award of benefits was not

warranted due to the need for further proceedings to address questions raised by

the record).

      The record in Stradling’s case contains conflicting testimony and

ambiguities regarding the nature of Stradling’s inability to adhere to an effective

regimen of psychotropic medication. During his hearing before the ALJ, Stradling

attributed his inability to maintain use of medications to the loss of health benefits,

which occurred once he secured employment. However, during an earlier visit

with his provider, Stradling claimed that he “couldn’t explain why” he had stopped

taking his medications. In addition, the record is devoid of evidence corroborating

Stradling’s contention that his failure to maintain use of his prescribed medication

correlates with a loss of insurance benefits. Additionally, further proceedings may

serve to elucidate the moderate attendance and punctuality limitations on his ability

to sustain work proposed by Dr. Hirdes.

      The district court correctly determined that substantial evidence supports the

ALJ’s rejection of the assessment of the nurse practitioner. The ALJ provided

germane reasons for discounting the nurse practitioner’s opinion. See Britton v.

Colvin, 787 F.3d 1011, 1013 (9th Cir. 2015) (explaining that “a nurse practitioner

is not an acceptable medical source,” and is properly characterized as an “other


                                      Page 3 of 4
source,” the testimony of whom the ALJ may discount if he gives germane reasons

for doing so).

      AFFIRMED.




                                  Page 4 of 4